Beck, J
*3281. LARCENY : flfeting evi-11" dence. *327I, The indictment charges tbe defendant with *328stealing four bead of cattle. It is insisted tliat tbe evidence fails to connect him with the larceny, which is J 7 cleai'ty established. But, in our opinion, the most that can be said upon this point is that it is a case of conflict of evidence. The defendant was identified by several witnesses as the person, or one of the persons, seen driving cattle on the road to the butcher’s to whom the stolen cattle were sold. That the cattle sold to the butcher were stolen cannot be doubted. An accomplice in the crime testified to defendant’s guilt, and his evidence is corroborated by other testimony. The defendant attempted to establish an aUbi, but the evidence bearing upon this point was also conflicting. We think there is no ground to hold that the verdict is not the expression of the conclusion of the jury reached in the honest and intelligent exercise of their discretion.
2. criminal law: change of venue: discretion of court. II. The defendant petitioned for a change of venue on the ground of prejudice and excitement against him in the county, and supported his petition by affidavits „ , . m ot himself and three others. The state filed con- , tradictory affidavits. The record does not show that the district court failed rightly to exercise the lawful discretion with which it is clothed in applications of this kind. We cannot say, upon consideration of the record before us, that justice recpiired the venue of the case to be changed.
a-: alibi: prouf. III. The district court instructed the jury that the alibi relied upon by defendant, in order to authorize a verdict of acquittal, must be established by a preponder-anee of the evidence. While counsel for defendant complains of the instruction, he does not deny that the rule it announces is the recognized doctrine of this court. See State v. Hamilton, 57 Iowa, 596, State v. Reed, 62 Id., 40.
instruction, IY. Another instruction directed. the jury that they should scan the testimony introduced by the defendant to the alibi with care and caution, as it is recognized under the law as a defense easily manufactured. An instruction in substantially the samelan-*329guage was approved by this court in State v. Blunt, 59 Iowa, 468. We discover no reason for now changing our prior conclusion that the instruction is correct.
The foregoing considerations dispose of all questions discussed by counsel. The judgment of the district court is
AFFIRMED.